69 N.Y.2d 991 (1987)
305 East 24th Owners Corp. et al., Appellants,
v.
Parman Co. et al., Respondents. (And a Counterclaim Action.)
Court of Appeals of the State of New York.
Argued April 28, 1987.
Decided May 28, 1987.
Yvette Harmon and Ellen A. Schwartz for appellants.
Robert A. Wolf, Maxine Fass and Craig Balsam for respondents.
Concur: Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA. Taking no part: Chief Judge WACHTLER.
Order, insofar as appealed from, reversed, with costs, for the reasons stated in so much of the dissenting in part opinion (122 AD2d 684, 691-703) of Presiding Justice Francis T. Murphy, Jr., at the Appellate Division as pertains to plaintiffs' motion for summary judgment on the complaint, and that portion of the motion granted. The certified question answered in the negative.